                                                                USDC SDNY
UNITED STATES DISTRICT COURT                                    DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                   ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                       DOC #: ____________________
                                                                DATE FILED: __6/8/2021___

              -against-
                                                                         18 Cr. 689-1 (AT)
ETHAN CAVE,
                                                                              ORDER
                              Defendant.
ANALISA TORRES, District Judge:

        The sentencing scheduled for June 9, 2021, at 11:00 a.m. shall take place in Courtroom
15A of the United States Courthouse, 500 Pearl Street, New York, New York 10007.

       SO ORDERED.

Dated: June 8, 2021
       New York, New York
